 KNAPP-SHERRILLCOMPANY223Knapp-SherrillCompanyandAmalgamatedMeatCutters &ButcherWorkmen of North America,AFL-CIO, Local 173. Case 23-CA-4484January 12, 1973DECISION AND ORDERBy CHAIRMAN MILLERAND MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge filed on August 23, 1972, byAmalgamated Meat Cutters & Butcher Workmen ofNorth America, AFL-CIO, Local 173, herein calledthe Union, and duly served on August 23, 1972, byKnapp-Sherrill Company, herein called the Respon-dent, the General Counsel of the National LaborRelationsBoard, by the Regional Director forRegion 23, issued a complaint on September 6, 1972,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 20, 1972,following a Board election in Case 23-RC-3595 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;1 and that, commenc-ing on or about July 25, 1972, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On September 15, 1972, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint.On September 21, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 6,1972, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answerto the complaint and response to themotion for summary judgment, Respondent basicallycontends that the Board improperly certified theUnion by failing to sustain challenges to 12 ballotscast by seasonal employees. The General Counselmaintainsthat the Respondent is attempting torelitigate the issues it raised in the related representa-tionproceeding.We find merit in the GeneralCounsel's position.Therecordintherepresentationcase,23-RC-3595, reflects that, pursuant to a Stipulationfor Certification Upon Consent Election, an electionwas conducted on April 29, 1971, which resulted in avote of 85 to 84 in favor of the Union, with 18 ballotschallenged.Both parties filed objections to theconduct of the election, none of whichare in issuehere.After investigation, the Regional Director directeda hearing, which was conducted on July 27, 1971, onthe issues raised by the objections and challengedballots. Thereafter, on October 5, 1971, the HearingOfficer issued his Report and Recommendations, inwhich he recommended that the challenges to 5ballots be sustained and that the challenges to theremaining 13 ballots be overruled. Twelve of the 13ballots, the challenges to which were overruled,involved I1 temporary employees and 1 regularseasonal employee who, the Respondent argued,were ineligible to vote under the stipulation agree-ment because they were not employed during theeligibilityperiod.However, the Hearing Officerfound that they had a reasonable expectation ofsubstantial employment from year to year, and weretherefore eligible to vote. The Respondent filedexceptions to the report, and a supporting briefalleging,inter alia,that only 1 of the 13 remainingballots should have been counted, and that thechallenges to the other 12 ballots should have beensustained pursuant to the intent of the parties underthe stipulation.On May 15, 1972, the Board issued its Decisionand Direction 2 in which it adopted the HearingOfficer's recommendations, sustained the challengesto 5 ballots and overruled the challenges to theremaining13 ballots, including the 12 disputed byRespondent. Accordingly, it directed the RegionalDirector to open and count the 13 ballots and issue arevised tally of ballots.Subsequently, theRespondent timely filed amotion for leave to file a motion for rehearing which1Official notice is taken of the record in the representation proceeding,F.Supp.Golden Age BeverageCo.,167 NLRB 151;IntertypeCo. v.Penello,Case 23-RC-3595,as the term"record"isdefined in Sees.102.68 and269 F.Supp.573 (D.C. Va., 1967);Follett Corp.,164 NLRB378, enfd 397102.69(f) of the Board'sRules and Regulations,Series 8, as amended SeeF.2d 91 (C.A. 7, 1968); Sec 9(d) of the NLRA.LTV Electrosystems,Inc.,166 NLRB 938, enfd. 388 F 2d 683(C.A. 4, 1968);2196 NLRB No. 106,Chairman Miller dissenting.Golden AgeBeverageCo.,167 NLRB 151;IntertypeCo v. Penello,269201NLRB No. 20 224DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Board denied on May 24, 1972, on the groundsthat it contained nothing that had not previouslybeen considered by the Board. Thereafter, theRegional Director opened the 13 ballots and issued arevised tally of ballots which showed 93 votes for,and 88 votes against the Union, with 1 ballot void.On May 31, 1972, Respondent filed an objection tothe revised tally of ballots, reiterating its argumentwith respect to the 12 ballots. The Regional Directoron June 2, 1972, issued his Supplemental Report onEmployer's Objection to Revised Tally ofBallots,recommending that the Board overrule the objectionand issue a Certification of Representative. On June20, 1972, the Board, in the absence of exceptions tothe Regional Director's report, issued its Supplemen-talDecision and Certification of Representativeadopting the recommendations of the RegionalDirector,overrulingRespondent's objection andcertifying the Union.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigateissueswhich were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.4We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a partnership with its principal office andplace of business located at 331 South 12th Street,Donna, Texas, where it is engaged in the business of3 SeePittsburghPlate Glass Co v NL.R.B,313 US.146, 162(1941),Rules and Regulations of the Board,Secs 102.67(f)and 102.69(c).4Attached to the response to the Notice To Show Cause is the affidavitofMr.ScottToothaker, an attorney who represented Respondent inpreparing the election stipulation in the representation proceeding,concerning the intent of the parties to the stipulation with respect to thevoting eligibility of "temporary seasonal employees."Despite the affiant'sstatement that he was unable to participate in the hearing on the challengedballots due to"unavoidable conflicts in schedule,"itdoes not appear thathe requested a postponement.Further,Respondent'sC.M. Sherrill, Jr.,processing, canning, and shipping of vegetables andfruits.During thepreceding12months, which period isrepresentative of all times material herein, Respon-dent, in the course and conduct of its businessoperation, made sales of products valued in excess of$50,000, directly to customers located outside theStateof Texas.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act, and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDAmalgamated Meat Cutters & Butcher Workmenof North America, AFLA-CIO, Local 173, is a labororganizationwithin themeaning ofSection 2(5) ofthe Act.III.UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All productionand maintenanceemployees atthe Employer's Donna, Texas facilities, includingwarehousemen and truck drivers, excluding allofficeclericalemployees, fieldmen, guards,watchmen and supervisors as defined in the Act.2.ThecertificationOn April 29, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 23 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on June 20, 1972, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.testified at the heanng on the challenged ballots regarding the executionand understanding of the parties to the stipulation basedon advice by MrToothaker. In these circumstances, Mr. Toothaker's affidavitdoes notconstitute newly discovered or previously unavailable evidence or specialcircumstancesFurther, as the Board noted in fn 2 of its Decision andDirection herein,provisions in the parties'preelection stipulation do notalways preclude the Board from subsequently determining employees'voting eligibility in accord with customary precedent and policies underwhich it is normal to consider the identity of interests prevailing betweenemployees concededly in the unit and others whose status is contested. KNAPP-SHERRILLCOMPANY225B.The Request To Bargain and Respondent'sRefusalCommencing on or aboutJuly 3,1972, and at alltimes thereafter,theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or aboutJuly 25, 1972, andcontinuing atall times thereafter to date,theRespondent hasrefused,and continues to refuse,to recognize andbargain withthe Unionas the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceJuly 25,1972, and at all times . thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit,and that,by suchrefusal,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with its opera-tions described in section I, above,have a close,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, weshall order that it cease and desist therefrom, and,upon request,bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar JacPoultry Company,Inc.,136NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229, enfd.328 F.2d 600(C.A. 5),cert.denied379U.S.817;BurnettConstructionCompany,149 NLRB1419, 1421,enfd.350 F.2d 57(C.A. 10).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Knapp-SherrillCompany is an employer en-gaged in commerce within the meaning of Section2(6) and(7) of the Act.2.Amalgamated Meat Cutters&Butcher Work-men of North America,AFL-CIO,Local 173, is alabor organization within the meaning of Section2(5) of the Act.3.All production and maintenance employees attheEmployer'sDonna,Texas,facilities,includingwarehousemen and truck drivers,excluding all officeclerical employees,fieldmen,guards,watchmen andsupervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since June 20, 1972,the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or aboutJuly 25,1972, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) oftheAct.6.By the aforesaid refusal to bargain,Respon-dent has interfered with,restrained,and coerced, andis interfering with,restraining,and coercing,employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Knapp-Sherrill Company, its officers,agents,succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay,wages,hours, and other terms andconditions of employment, with Amalgamated MeatCutters& Butcher Workmen of North America, 226DECISIONSOF NATIONALLABOR RELATIONS BOARDAFL-CIO, Local 173, as the exclusive bargainingrepresentativeof its employees in the followingappropriate unit:All production and maintenance employees atthe Employer's Donna, Texas facilities, includingwarehousemen and truck drivers, excluding allofficeclericalemployees, fieldmen, guards,watchmen and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Donna, Texas, facilities copies of theattached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 23 after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 23 inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.CHAIRMAN MILLER, dissenting:Idissented in the Decision and Direction in Case23-RC-3595 as in my view the Respondent'sinterpretation of the stipulation has validity and Iwould so interpret the stipulation. Further, therecord herein falls short of establishing that theseasonal employees had any genuine likelihood ofreemployment. I therefore would not grant theGeneral Counsel's Motion for Summary Judgmentas I do not agree with the conclusion herein thatRespondent violated Section 8(a)(5) and (1) byrefusing to bargain with the Union.5In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted pursuant to aJudgmentof the United States Court of Appealsenforcingan Order of theNational LaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay,wages, hours, and otherterms and conditions of employment with Amal-gamated Meat Cutters&ButcherWorkmen ofNorth America,AFL-CIO,Local 173, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection7 of the Act.WE WILL,upon request,bargainwith theabove-named Union,as the exclusive representa-tiveof all employees in the bargaining unitdescribed below,with respect to rates of pay,wages, hours, and other terms and conditions ofemployment,and, if an understanding is reached,embody such understanding in a signed agree-ment.The bargaining unit is:All production and maintenance employees atthe Employer'sDonna, Texas facilities,includingwarehousemen and truck drivers, excluding allofficeclericalemployees,fieldmen,guards,watchmen and supervisors as definedin the Act.KNAPP-SHERRILLCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Dallas-Brazos Building, 1125 BrazosStreet,Houston,Texas77002,Telephone713-226-4296.